Title: From James Madison to Levett Harris, 15 April 1806 (Abstract)
From: Madison, James
To: Harris, Levett


                    § To Levett Harris. 15 April 1806, Department of State. “I herewith inclose a letter from the President to the Emperor Alexander, in which occasion is taken to suggest the use that may be made of a pacification in Europe to provide for the future security of neutral rights. I inclose also a copy of a letter which has been written to Genl Armstrong with a view to promote the same object through the French Government. In this last you will find the sentiments of the President and the situation of the United States in relation to the subject more particularly explained. These communications will prepare you for any conversations into which you may be led; and will enable you to guard the views of the United States against erroneous inferences of every kind. The whole subject is as delicate as it is important, and you will consult prudence as much in the measure as in the mode of speaking on it. It will be a general rule with you to be a hearer rather than a speaker, and to avoid with the utmost care, observations which might be interpreted into indications of a propensity in the Government of the United States to entangle them in the politics of Europe, or into unfriendly purposes towards any particular nation whatever. It will be sufficient that you manifest the respect which is entertained for the character and consequence of the Emperor, and the reliance which is placed on his enlightened sentiments in favor of the rights which the United States as a peaceable nation have a particular interest in seeing more clearly defined, and more effectually established.
                    “Since the letter to Genl. Armstrong was written An Act has been passed by Congress prohibiting the importation of certain articles of British manufacture. This is a circumstance which it may be proper for you to know. A copy of the Act is herewith inclosed. Enjoining on you anew all the circumspection belonging to the subject of this letter.”
                